Citation Nr: 1716628	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from November 1981 to September 2000. 

This matter originally came before the Board of Veterans' Appeals (Board) as an inferred claim in conjunction with the claim for an increased initial rating for ulcerative colitis.  During an August 2015 examination, the Veteran contended that he was unemployable due to his service-connected ulcerative colitis.  Accordingly, the claim for a TDIU was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (entitlement to a TDIU is properly considered as part of the claim for increased rating).  

The Veteran testified at a video hearing before the undersigned in February 2012; the transcript is of record.  

The Board remanded the claim in June 2016 for additional development and it has been returned for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  The TDIU issue arose from the initial rating appeal, so no further VCAA notice is required for such initial rating. See Rice v. Shinseki, 22 Vet App. 447 (2009) (stating that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation).

The RO substantially complied with prior remand instructions.  The June 2016 remand instructions pertinent to deciding the claim included providing the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The AOJ provided the form in January 2017.  The Veteran did not, however, return the completed form.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been provided on a completed VA Form 21-8940 would have been relevant to the claim.  The Board finds that the lack of this information is not due to any inaction by the Board or the AOJ.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
In any event, the Board notes that all identified and authorized records relevant to this matter have been requested or obtained.  The available record includes service treatment records and VA treatment and examination reports.  The development requested on remand in June 2016 has been substantially completed. The Board finds there is no evidence of any additional existing pertinent records.

II.  TDIU

As noted above, a claim for a TDIU due to service-connected ulcerative colitis was raised by the Veteran's August 2015 VA examination.  In its June 2016 decision, the Board amended the issues on appeal to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).    

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16 (a) (2016). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently service-connected for ulcerative colitis, rated as 60 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling; hypothyroidism, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran's overall combined evaluation is 70 percent; therefore, he meets the minimum criteria for entitlement to a TDIU.  38 C.F.R. § 4.16 (a) (2016).

After careful consideration of the evidence, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected conditions do not prevent him from securing and following substantially-gainful employment. 

During a January 2010 VA examination, the Veteran reported that he is a retired Baptist minister.

As noted, the Veteran was provided a VA examination in August 2015.  The examiner reviewed the file and the current records from the Veteran's private gastroenterologist.  The examiner noted the Veteran's diagnosis of ulcerative colitis.  The examiner also reviewed a letter written by the Veteran's private gastroenterologist regarding the severity of the condition.  The examiner noted that the gastroenterologist indicated that the Veteran remained symptomatic despite the use of medication mostly due to the involvement of his most distal colon and rectum.  The private gastroenterologist's note also indicated that the Veteran's symptoms are intermittent diarrhea stools with associated urgency and fecal incontinence.  The note also stated that the Veteran is significantly affected by his diagnosis and the private gastroenterologist indicated that he did not expect any significant improvement to the Veteran's situation in the foreseeable future.  

During the examination, the Veteran reported that he had started wearing adult diapers intermittently and that he was having flare-ups of his inflammatory bowel disease a few times every month that will last for at least a few days in duration.  He stated that he could not go out of the house during the flare-ups because he has severe cramps and diarrhea.  He stated that he is unaware when the flare-ups will occur.  He stated that the disability negatively affected his life as he cannot work even part-time due to the unpredictability of his condition.   

The examiner noted that the Veteran takes continuous medication required to control the intestinal condition, including: mesalamine and ranididine.  The examiner noted that the Veteran had not ever had surgical treatment for any intestinal condition.  The Veteran had symptoms of diarrhea that occurred for a few days each month and lasts for a few days each time.  During the flare-ups, the Veteran had to wear adult diapers and had severe cramping and watery diarrhea.  He reported that he had the symptoms five to ten times per day.  The Veteran also had abdominal distension, which involves cramping that is painful and embarrassing.  The Veteran reported nausea that occurs when he has a flare-up, which affected his ability to eat.  

The Veteran endorsed frequent episodes of bowel disturbance with abdominal distress and seven or more episodes of exacerbations and/or attacks of the intestinal condition within the past 12 months.  The Veteran also had weight loss attributable to an intestinal condition; he reported that he had lost 15 pounds.  The examiner noted that the Veteran did not have malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  There was no evidence of tumors or neoplasms and no other pertinent physical findings, complications, conditions, signs or symptoms attributable to the condition.  

The examiner noted that the Veteran's condition impacts his ability to work because of the unpredictability of his condition.  The examiner, noted, however that the condition alone does not impact the Veteran's ability to do sedentary employment.  

As already discussed, the evidence of record shows that the Veteran had retired as of a January 2010 VA examination.  The Veteran reported at his April 2015 VA examination that the disability negatively affected his life as he cannot work even part-time due to the unpredictability of his condition.  The issue is not whether the Veteran has difficulty working, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Furthermore, the Board does not have a full employment history because the Veteran did not return a completed VA Form 21-8940, which was sent to him in January 2017.   The Veteran has also not provided any other information regarding how his service-connected disabilities impact his occupational functioning.  

The Board also lacks the Veteran's complete private treatment records.  By the same January 2017 notice to the Veteran, the RO requested the Veteran complete a VA Form 21-4142a, General Release for Medical Provider Information.  Information provided by the Veteran could have given a more complete disability picture.  However, no response was received.  

Thus, the record evidence does not sufficiently show that the Veteran cannot perform the acts required by employment due to his service-connected disabilities.  While the Veteran's service-connected disabilities may affect his ability to work during colitis flare-ups or cause him to use the restroom more often, the Veteran's reported problems work of flare ups or frequency of restroom visits seem to reflect occupational impairment, but they do not suggest unemployability or otherwise indicate that a service-connected disability may have rendered him unable to secure or follow or secure a substantially gainful occupation.  Moreover, the Board notes that no VA examiner has found that the Veteran is unable to secure and follow substantially-gainful employment.  To this end, the Board notes that the August 2015 examiner found that the Veteran's ulcerative colitis would impact his ability to work, but he did not find that the Veteran's symptoms would preclude him from working or render him unemployable.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU. Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


